NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OPHELIA EDUARDOVNA ABRAMIAN,                    No.    15-71130

                Petitioner,                     Agency No. A075-620-422

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Ophelia Eduardovna Abramian, a native and citizen of Georgia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Perez v.

Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Abramian’s motion to

reopen as untimely, where it was filed more than 11 years after the order of

removal became final, see 8 C.F.R. § 1003.2(c)(2), and Abramian has not

established changed country conditions in Georgia to qualify for the regulatory

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v.

Holder, 597 F.3d 983, 987-90 (9th Cir. 2010) (evidence must be “qualitatively

different” to warrant reopening); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir.

2008) (requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed).

      On September 16, 2015, the court granted a stay of removal. The stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                     15-71130